Citation Nr: 1522816	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for depression to include as secondary to lumbar strain with degenerative changes. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1976, and from July to August 2002.  He also served with the Reserve from 1976 to 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2013, this matter was remanded to the RO for additional development.  In February 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record shows that the Veteran served in the Air Force Reserve from 1976 to 2007, but the periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified.  This should be done.  The Veteran relates that he experienced symptoms of the claimed disabilities during his Reserve service in addition to his active duty service.  See the Veteran's testimony at the Board videoconference hearing in March 2015.   

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to verify the Veteran's Reserve service dates and the type of service.  

VA has a duty to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

The Veteran asserts that he had symptoms of depression during his periods of active duty and during his Reserve service.  The Veteran asserts that he had symptoms of depression during his first period of active duty from September 1970 to September 1976.  He also contends that his current depression is due to his service-connected low back disability.  

At a VA psychiatric examination in April 2012, the VA examiner opined that the Veteran's depression was secondary to a general medical condition which was thyroid cancer, not the service-connected low back disability.  An opinion as to whether the depression was related to active service was not provided.  After the VA psychiatric examination, in an April 2013 statement, the Veteran indicated that his current VA doctor told him that now his cancer was under control, it was mostly his chronic back pain that was causing his depression.  He asserts that the service-connected back disability aggravates his depression.  The Veteran also asserts that his depression began in active service and led to his divorce in 1979.  See the April 2012 VA examination report.  The Veteran's service treatment records dated in March 1973 indicate that the Veteran had mild depression, situational, and he was treated with short-term outpatient psychotherapy. 

The Veteran contends that the sleep apnea began during his periods of active duty and during his Reserve service.  He submitted lay statements from his friends, service colleagues, and family members in which the individuals assert that the Veteran snored and appeared to stop breathing when sleeping since about 1980. The Veteran was not afforded a VA examination to determine if the sleep apnea was related to active service.  The Veteran submitted a statement from VA physician, Dr. Loredo.  In the January 2015 statement, Dr. Loredo associated the sleep apnea to the Veteran's period of active duty and to his Reserve service.  Dr. Loredo indicated that the Veteran had undiagnosed sleep apnea in the early 1970s and that it was more likely than not that the sleep apnea started while the Veteran was in service because it was diagnosed two years after service separation (in 2009).  

However, while the Veteran separated from the Reserves in 2007, his last stint on active duty was for only a month in 2002, and before that he was last on active duty in 1976.  

For VA purposes, "service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The term "active military, naval or air service" is further defined as (1) active duty or a period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  

The Board finds that VA should afford the Veteran additional VA examinations to determine whether the Veteran's current depression and sleep apnea are medically related to injury, disease, or other event in active duty; are due to or aggravated by a service-connected disability; are due to injury or disease sustained during a period of ACDUTRA, or are due to injury sustained during a period of INACDUTRA.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and locations of the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) with the Air Force Reserves from 1976 to 2007.  

2.  Schedule the Veteran for a VA psychiatric examination.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include depression:  

a) either began during or was otherwise caused by the Veteran's active service; 

b) was due to injury or disease sustained during a period of ACDUTRA, or was due to injury sustained during a period of INACDUTRA; 

c) was caused by a service-connected disability (lumbar spine disability) and/or 

d) was aggravated by a service-connected disability (meaning that the underlying psychiatric disability was made permanently worse by a service-connected disability or disabilities, and such worsening was beyond the natural progression of the condition).  If the examiner determines that the Veteran had depression that was aggravated by his service connected disabilities, a baseline level of depression prior to the aggravation should be identified. 

A complete rationale should be provided for any opinion expressed (meaning tell us why you reached your conclusion(s)).  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  Schedule the Veteran for a VA examination of the sleep apnea.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current sleep apnea either began during or was otherwise caused by the Veteran's active service; is due to injury or disease sustained during a period of ACDUTRA; or is due to injury sustained during a period of INACDUTRA.   

A complete rationale should be provided for any opinion expressed (meaning tell us why you reached your conclusion(s)).  

4.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




